                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KENNETH A. KASEL,                                    CASE NO. C18-0728-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    ALASKA AIRLINES, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal with prejudice (Dkt.
18   No. 16). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-
19   executing, and this action is DISMISSED with prejudice and without an award of costs or
20   attorney fees to either party. The Clerk is directed to CLOSE this case.
21          DATED this 16th day of October 2019.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-0728-JCC
     PAGE - 1
